Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered November 30, 1988, convicting him of robbery in the first degree (three counts) and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to establish *602his guilt as the perpetrator of a February 19, 1987, armed robbery at the Great Neck branch of the National Westminster Bank during which $175,000 was taken. We disagree. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People established the defendant’s overwhelming guilt by way of 10 witnesses, including six eyewitnesses. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Brown, J. P., Lawrence, Fiber and Rosenblatt, JJ., concur.